Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moshirnoroozi US PAT 8299719, herein after referred to as “Mos” in view of Ponamar US 2010/0008077 and Gillbrand US PAT 5720627. 
	As for claim 1, Mos discloses a solar powered lighting device comprising: a housing (housing for controller 101) including a first section coupled to a second section, the first section including a solar panel coupled to an outer surface of the first section, the housing further comprising: a rechargeable battery operably coupled to the solar panel (column 4 teaches the use of a solar panel that is coupled to rechargeable batteries to power the device; it is implicit that the solar panel would be on an outer 
	Mos and Ponamar fail to teach that the cord is enclosed within the housing and configured to extend outward from the housing with the first section and the second section are moved away from one another. Gillbrand teaches the concept of having a cord enclosed within a housing (see 13, fig 1) that is configured to extend outward from the housing with a first section and a second section are moved away from one another 
	As for claim 2, Mos discloses the lighting device further comprises at least one LED integrated into the housing and configured to emit light outside the housing (LED 7). Although not stated as configured to emit light outside the housing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the indicator light to emit outside the housing so the user can see the indicator light outside of the housing, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
	As for claim 4, Mos discloses wherein the electronic cord comprises a plurality of nodes (see PCBs 112 along length of 111, Fig 1), each node containing at least one LED 113.
	As for claim 7, Mos discloses that the electronic cord has a length of at least 6 feet (length can be from a few centimeters to kilometers, col 2 lines 54+).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and further in view of Lys US 2003/0057886.
	As for claim 3, Mos is silent to the microprocessor is configured control the LED of the housing independent of controlling the LED of the electronic cord.  The examiner takes Official Notice that the use of microprocessors to independently control separate lighting devices is well known. Lys teaches this (paragraph 0064, 0087). It would have been obvious for one having ordinary skill in the art to utilize the teachings, controller, and related components of Lys with Mos to allow independent control of the light sources. One would have been motivated where having additional control of the light emitters is desired.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and further in view of Hakeem US 2016/0107529.
As for claim 5, Mos fails to teach the housing defines a groove for receiving the electronic cord in a wrapped configuration when the cord is enclosed within the housing; see above for modifying in view of Gillbrand for having the cord within the housing. Hakeem teaches the concept of a housing assembly having a groove for receiving an electronic cord in a wrapped configuration (see housing 14, paragraph 0042).  It would have been obvious for one having ordinary skill in the art to look to the device of Hakeem and utilize the groove to hold a cord in a wrapped configuration to provide an improved housing structure that allows the user to store the light string in a more organized manner when not in use. One would have been motivated to make this combination to prevent tangling of the cord and to make it easier for storing when not in use.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and further in view of Han US 2017/0030535.
	As for claim 6, Mos fails to teach the electronic cord comprises braided wire. Han teaches a light string using a braided wire (paragraph 0021).  One having ordinary skill in the art would have recognized a braided wire as a suitable alternative and it would have been obvious to substitute a braided wire to provide a sturdier wire for Mos. One would have been motivated to use a braided wire to provide a suitable alternative wire that has an improved structure for Mos.
	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and Davenport US 2018/0087764.
	As for claim 8, Mos fails to teach or disclose the housing has a first, closed configuration and a second, open configuration, the housing being movable between 
	As for claim 9, Mos in view of Davenport further teaches wherein the housing further includes a third section coupled to the first section (depression 118, Fig 1, paragraph 0069), the first and third sections being movable relative to the second section (lid and depression 118 are movable relative to bottom portion 102, see Fig 2 compared to Fig 3).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and further in view of Lindemann US 2018/0114958.
	As for claim 10, Mos et al. fail to teach wherein the first section of the housing is biased from the second section by a spring. Lindeman teaches a first and second housing sections that are biased by a spring (0037 and see claim 16). It would have been obvious for one having ordinary skill in the art to utilize a spring-biased configuration, such as Lindemann with Mos et al. to provide an improved housing/cover. One would have been motivated to make this combination to provide an improved opening/closing mechanism for the housing of Mos.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mos, Ponamar, Gillbrand, and further in view of Chen US 2017/0311407.
	As for claim 11, Mos teaches the microprocessor is configured to control a plurality of operating modes of the lighting device based on the user input (pattern select button 129, col 6 lines 20+), but fails to teach the plurality of operating modes including at least two operating modes of a plurality of LEDs of the electronic cord. Chen teaches a plurality of operating modes including at least two operating modes of a plurality of LEDs of the electronic cord. It would have been obvious for one having ordinary skill in the art to utilize the teachings, controller, and related components of Chen in Mos to allow the user to change the brightness and/or colors of emitted light. .
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mos in view of Klipstein US 2008/0212319 and Douglas US PAT 4984685.
	As for claim 12, Mos discloses a solar powered lighting device comprising: a housing (housing for controller 101) including a first section coupled to a second section, the first section including a solar panel coupled to an outer surface of the first section, the housing further comprising: a rechargeable battery operably coupled to the solar panel (column 4 teaches the use of a solar panel that is coupled to rechargeable batteries to power the device; it is implicit that the solar panel would be on an outer portion of the housing); a microprocessor 106 operably coupled to the rechargeable battery; and a user interface (pattern select button 129, col 6 lines 20+) configured to receive user input and transmit the user input to the microprocessor (see Fig 2); and an electronic cord (cable 111) coupled to the housing and operably coupled to the rechargeable battery (connected to and receives power from power source), wherein the electronic cord is flexible (light strings are known to be flexible; may be formed shaped to create characters or formed in any other shape or any specific application, col 5 ln 24+) and includes a plurality of nodes disposed along a length of the electronic cord (see PCBs 112 along length of 111, Fig 1), each node containing at least one light-emitting diode (LED)(113, Fig 1); wherein the microprocessor is configured to control at least one operating mode of the LEDs of the electronic cord based on the user input (column 7 lines 42-45). Mos further teaches a power indicator LED107 but does not recite the indicator being a battery indicator coupled to the rechargeable battery. 
	Mos and Ponamar fail to teach that the cord is coupled to and disposed within the housing, the electronic cord being configured to extend outward from the housing when the first section and second section are separated from one another. Douglas teaches the concept of having a cord enclosed within a housing (container with cord, Figures 1-4) that is configured to extend outward from the housing when a first section and a second section are separated from one another (as shown in Figure 5 when lid 41 is separated from body of container 7).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Douglas and modify the housing such that the cord can be enclosed and extend outward as shown by Douglas to provide an improved, cord management system that allows the user to determine the desired exposed length of the cord. One would have been motivated to make this modification to provide more versatility and utility to Mos et al. by providing a housing that improves cord management for Mos.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mos, Klipstein, Douglas, and further in view of Chen US 2017/0311407.
As for claims 13-15, Mos fails to teach the at least one operating mode of the LEDs includes changing an intensity of the LEDs, a wavelength of the LEDs, or .

Response to Arguments
Applicant's arguments filed 12/22/21 regarding the amendments to claims 1, 12, and 16 have been fully considered. The amendments to claims 1 and 12 have been addressed above with newly recited art teaching the limitations regarding the electronic cord being enclosed in the housing and configured to extend outward as claimed respectively in 1 and 12.  See the modified rejections using Gillbrand US PAT 5720627 and Douglas US PAT 4984685 and teaching references above. 
The amendments to claim 16 have overcome the prior art of record. Upon further search and consideration, newly cited Gillbrand and Douglas references would not teach or render obvious amended claim 16.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 16, the prior art fails to teach a solar powered lighting device comprising:
a housing including a first section, a second section, and a third section, wherein the first section includes a solar panel coupled to an outer surface of the first section,
first and third sections are movable relative to the second section,
 the second section forming a side wall between the first section and the third section, the housing further comprising: 
a rechargeable battery operably coupled to the solar panel
at least one LED configured to emit light outside the housing; a microprocessor operably coupled to the rechargeable battery; and a user interface configured to receive user input and transmit the user input to the microprocessor; and an electronic cord enclosed in the housing and configured to extend outward extending from the housing when the first and third sections move apart from each other and relative to the second section, the electronic cord being operably coupled to the rechargeable battery, wherein the electronic cord is flexible and includes a plurality of light-emitting diodes (LEDs) disposed along a length of the electronic cord:
wherein the microprocessor is configured to control at least one operating mode of the LEDs of the electronic cord and at least one operating mode of the LED of the housing based on the user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875